Citation Nr: 9919296	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of the initial 10 percent rating for residuals 
of an injury to the right thumb.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1973 to 
January 1977.

This claim arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claim seeking entitlement to 
service connection for residuals of a right thumb injury and 
assigned a 0 percent evaluation.  In a September 1996 rating 
decision, the Hearing Officer granted an increased rating to 
10 percent for the residuals of his right thumb injury.

The veteran's claim was initially before the Board in July 
1997, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Based on the evidence from October 1994 to the present, 
the veteran has limitation of motion of the right thumb along 
with pain in the right thumb, which is analogous to 
unfavorable ankylosis of the right thumb. 


CONCLUSION OF LAW

An initial rating of 20 percent for residuals of an injury to 
the right thumb for the period from October 5, 1994 to the 
present is appropriate.  38 U.S.C.A. § § 1155, 5107 (b) (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4,45, 4.71a, Diagnostic Code  
5224 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran jammed his 
right thumb, subluxing the metacarpal phalangeal joint.  In 
August 1976, he underwent a reconstruction of the radial-
collateral ligament of the right thumb metacarpal phalangeal 
joint with extensor pollicis brevis.  Final diagnosis was 
subluxation of the metacarpal phalangeal joint of the right 
thumb.  

Copies of VA medical records from February 1992 were 
submitted.  The veteran complained of increased pain in his 
right thumb, paresthesias, weakness, and decreased grip.  The 
veteran was fitted with a thumb splint.  An x-ray showed 
first metacarpal phalangeal degenerative joint disease.   

The veteran was afforded a VA examination dated January 1995, 
a copy of which has been associated with the claims folder.  
The veteran provided a history of dislocating his metacarpal 
phalangeal joint of his right thumb while playing basketball 
in 1976.  He indicated that the injury was missed for six 
months before he had it x-rayed and which showed that he had 
a missed and unreduced metacarpal phalangeal joint of his 
right thumb.  The joint was fused later in the year.  The 
veteran did well without pain until about two years ago.  
Since then, the veteran has had constant pain and inability 
to use his thumb for power or labor.  Examination showed no 
obvious cosmetic deformity of the right thumb.  There was a 
5.5 cm. well healed surgical incision along the radial aspect 
of the thumb.  The "IP" joint of the thumb demonstrated 
free, painless range of motion.  The "MP" joint 
demonstrated mild opening to varus valgus stress.  Range of 
motion demonstrated full extension with approximately 20 
degrees of flexion. Assessment was status post injury to the 
metacarpal phalangeal joint of the thumb.  There was no 
evidence of a previous effusion.  The veteran had a mild 
degree of a degenerative arthritis involving the metacarpal 
phalangeal joint.  The examiner indicated that he was 
hampered by the lace of supporting documentation and the 
veteran's medical record.  

A letter from a VA doctor dated May 1996 was submitted.  The 
physician stated that the veteran had pain and instability in 
his right thumb joint.  

A letter from the veteran's employer, G. S., dated June 1996 
was submitted.  He stated that the veteran's employment as a 
cable technician required duties like installing 
communication cable and hardware.  He stated that the veteran 
had to use power tools, climb ladders, and install wiring 
hardware in his employment.  

The veteran was afforded a hearing dated June 1996, a 
transcript of which has been associated with the claims 
folder.  The veteran testified that he had his thumb operated 
on in 1976 and was told that the operation would probably 
last 20 years.  He indicated that he had his thumb dislocated 
for six months in 1976 before they tried to stabilize it.  He 
indicated that his current pain has been present for about 3 
to 4 years.  He described the extent of his injury at the 
time of the hearing and how it affected his employment.  He 
indicated that he could not use his thumb to grip or to 
rotation anything.  When he tried to grip something in 
relation to his job as a phone installer, the thumb was 
pulled out of its socket.  He described a sharp pain when 
this happened, and likened it to hitting a nerve.  He tried 
to avoid the problem by using his fingers instead of his 
thumb.  The veteran had been working for the phone company 
since March 1996.  He had not been working before then since 
1992, when he was working maintenance.  He described the 
other fingers as normal.  When the veteran tried to make a 
fist, he couldn't close his thumb.  He indicated that he was 
going to have his thumb fused in the near future.  

Copies of VA Medical Records from August 1996 were submitted.  
They show that the veteran underwent an operation in August 
to fuse the metacarpal phalangeal joint of his right thumb.  
Examination before the operation show that the veteran had 
moderate laxity with radial deviation but a firm endpoint.  
Range of motion for the metacarpal phalangeal joint was 0 to 
45 degrees.  There was positive crepitus.  X-rays showed 
joint space narrowing and sclerosis with osteophytes.  The 
veteran complained of pain with grasping that had worsened 
significantly over the past 2 years.  

In January 1997, the veteran's representative indicated that 
the veteran's job involved a considerable amount of manual 
dexterity and that since he already had surgery on his thumb, 
that he should be compensated at a 20 percent level.  He also 
asserted that the nature of the veteran's employment might 
have to be changed due to his disability.  

The veteran underwent a VA examination in October 1997, a 
transcript of which has been associated with the claims 
folder.  It was noted that the veteran was right-handed.  It 
was noted that the veteran underwent fusion surgery of the 
metacarpal phalangeal joint in August 1996.  The veteran 
stated that since then, he had less pain in the region of the 
joint, but it clearly limited his range of motion and in that 
sense, the examiner stated that the veteran did not have 
normal function and had some decreased dexterity of the right 
thumb.  The veteran worked installing telephone cable and was 
able to perform his job fairly well, but he noted that it 
impaired him from being able to do certain fine motor tasks.  

Examination of the thumb showed a healed 4 cm. scar over the 
lateral dorsal surface of the proximal right thumb and a 5.5 
cm. scar over the volar aspect of the right thumb.  Range of 
motion of the right thumb demonstrated opposition to possibly 
90 degrees or over the third digit, instead of being able to 
completely oppose it to the fifth digit as would be normal.  
Palmar abduction was described as normal at 70 degrees.  
Radial abduction was 70 degrees, and was described as normal 
at 80 degrees.  Flexion of the thumb metacarpophalangeal 
joint was limited to 20 degrees, and was described as normal 
at 50 degrees..  Flexion of the thumb interphalangeal joint 
was 30 degrees, and was described as normally 90 degrees.  

The examiner commented that he reviewed the veteran's claim 
folder.  The examiner commented that it was quite clear that 
the veteran had significant limitation of range of motion and 
thereby function of his dominant right thumb.  The examiner 
commented that it was not clear if the thumb necessarily had 
actual weakness of movement or excess fatigability, but he 
stated that there was limitation of motion due to the fusion 
surgery.  Range of motion loss was favorable in terms of 
greater stability and stable sensations of the joint leading 
to the conclusion of favorable ankylosis as well, since he 
had decreased pain.  The examiner commented that the veteran 
did not seem to be having pain, so this did not seem to be 
impairing his functional ability.  

In a statement dated June 1999,the veteran stated that he 
needed to use his fingers and palm of his hand to grip tools 
at his job because his right thumb is useless.  The veteran 
had to climb ladders and use tools to install communication 
cable at his job.  


Analysis

The veteran claims that the initial rating assigned for his 
service-connected residuals of an injury to the right thumb 
was not proper.  This claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial ten percent rating assigned 
following the grant of service connection for residuals of an 
injury to the right thumb.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, the Court held that 38 C.F.R. 
§ 4.40 and § 4.45 do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: 

(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation. 

(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis. 

(3) With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable. 

(4) With the thumb, the carpometacarpal 
joint is to be regarded as comparable to 
the metacarpophalangeal joint of other 
digits. 
 
38 C.F.R. § 4.71a (1998).  

Unfavorable ankylosis of the thumb (both major and minor) is 
assigned a 20 percent rating, and favorable ankylosis of the 
thumb (both major and minor) is assigned a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 (1998).

Amputation of the thumb with metacarpal resection is assigned 
a 40 percent rating for a major thumb.  Amputation of the 
thumb at the metacarpophalangeal joint or through the 
proximal phalanx is assigned a 30 percent rating for a major 
thumb.  Amputation of the thumb (either major or minor) at 
the distal joint or through the distal phalanx is assigned a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5152 
(1998).  

The record reflects that the veteran has repeatedly 
complained of pain in his right thumb, and he has described 
how the pain interferes with the use of the hand for ordinary 
functions in the workplace.  Range of motion testing from the 
veteran's most recent VA examination in October 1997 showed 
opposition to possibly 90 degrees or over the third digit, 
instead of being able to completely oppose it to the fifth 
digit as would be normal.  Flexion of the thumb 
metacarpophalangeal joint was limited to 20 degrees, and was 
described as normal at 50 degrees.  Flexion of the thumb 
interphalangeal joint was 30 degrees, and was described as 
normally 90 degrees.  

As noted above, when range of motion of a joint of the thumb 
is not possible to within 2 inches of the median transverse 
fold of the palm, a 20 percent rating for unfavorable 
ankylosis will be applied.  Such a finding was not made.  
However, considering the veteran's functional limitation of 
his thumb due to pain on use as directed in DeLuca v. Brown, 
as well as the limitation of motion that the veteran does 
have in his right thumb, and resolving all the conflicts in 
the evidence in favor of the veteran, as is required under 
38 U.S.C.A. § 5107(b), the manifestations of his disability 
more closely approximates the criteria for a 20 percent 
rating for unfavorable ankylosis of the right thumb under 
Diagnostic Code 5224 than the criteria for a 10 percent 
rating for favorable ankylosis of the thumb.  Therefore, the 
20 percent rating must be applied.  38 C.F.R. § 4.7.  

The veteran is not entitled to a higher rating than 20 
percent for ankylosis of the thumb.  There are no higher 
evaluations than 20 percent for ankylosis of the thumb under 
Diagnostic Code 5224.  Also, the evidence does not show that 
the veteran has ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, such that his disability 
should be rated as amputation.  Also, the evidence does not 
show that the veteran has ankylosis or limitation of motion 
of multiple fingers under Diagnostic Code 5223 to warrant a 
higher rating.  

The 20 percent disability rating according to the Schedule 
does not, however, preclude the veteran from receiving a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made. 38 C.F.R. § 
3.321 (b)(1) (1998).  A finding must be made that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule. Id.

First of all, the schedular evaluations in this case are not 
inadequate.  Higher ratings -- up to 60 percent - - are 
assignable for greater impairment of the fingers, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, there is not evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent periods of hospitalization for his 
right thumb disability.  Also, the evidence of record does 
not show that his right thumb has had a marked interference 
with employment so as to render impractical the application 
of regular schedular standards.  Although the veteran's right 
thumb disability has affected his employment to some degree, 
such affect was considered in the discussion above regarding 
the schedular standard.  Also, it was noted at his VA 
examination in October 1997 that the veteran was able to do 
his job fairly well.  For the reasons noted above, the 
impairment resulting from the residuals of a right thumb 
injury merits a 20 percent rating, but extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's residuals of a right thumb injury.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


ORDER

The initial rating for residuals of an injury to the right 
thumb is increased to 20 percent.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

